WOLF, Judge.
Appellant challenges his convictions for burglary, battery upon a person over the age of 65, and an aggravated assault with a deadly weapon. The issue is whether the trial court erred in allowing appellant to represent himself at trial without conducting adequate inquiry into the waiver of counsel. We find that the trial court failed to adequately inquire concerning appellant’s mental condition, age, education, past history, or ability prior to letting him represent himself at trial. In accordance with Burton v. State, 596 So.2d 1184, 1186 (Fla. 1st DCA 1992), we are forced to reverse and remand for a new trial.
LAWRENCE and BENTON, JJ., concur.